 



EXHBIIT 10.12

[CENTURY ALUMINUM LETTERHEAD]
Century Aluminum Company
2511 Garden Road
Building A, Suite 200
Monterey, CA 93940

831 642-9300 Main
831 642-9082 Fax

October 15, 2003

Mr. Gerald A. Meyers
25254 Hatton Road
Carmel, CA 93923

Dear Gerry:

The Company acknowledges receipt of and accepts your resignation. The purpose of
this letter is to assure you that, while your employment with the Company will
cease, the Company will provide you with all rights and benefits to which you
are entitled under that Employment Agreement between you and the Company dated
as of January 1, 2002, (the “Employment Agreement”). In addition, the Company
will provide you certain additional benefits. Those rights and benefits are as
follows:

          Base Salary. The Company will pay you a Base Salary of $475,000 per
annum through December 31, 2004. The base salary will be paid in accordance with
the Company’s normal payroll practice and will be subject to applicable payroll
taxes and deductions.

          Bonuses. The Company will pay you an annual bonus of $175,000 for each
of calendar years 2003 and 2004. (This amount is equal to the highest bonus you
have received from the Company in the past three years.) Consistent with the
Company’s past practices, these bonuses will be paid early in 2004 and 2005,
respectively.

          Lonq-Term Incentive Program. For purposes of grants under the
Company’s long-term incentive program (the Performance Share Program) you will
be treated as though you had been employed through December 31, 2004.
Accordingly, you will participate at 100% of your Performance Share Award level
for plan periods 2001 — 2003 and 2002 — 2004, and at 66 and 2/3% of your
Performance Share Award level for plan period 2003 — 2005.

          Pension. You will be credited for pension benefit purposes as though
you had remained employed by the Company through December 31, 2004.

          Supplemental Executive Retirement Benefits. You will be credited with
five years of “Requisite Years of Service” under the Company’s Supplemental
Retirement Income Benefit Plan (“SERB”). Accordingly, you will be vested at 100%
of the benefits under that plan. Once vested, those payments are not reduced
actuarially. Pursuant to the terms of the SERB and your Employment Agreement,
payments under the SERB will begin at the time and in the manner you begin
receiving payments under the Company’s Qualified Retirement Plan

 



--------------------------------------------------------------------------------



 



          Exercise Period for Options. The Company’s 1996 Stock Incentive Plan
provides that the right to exercise options terminates upon termination of
employment, except in cases of the retirement or death of an employee.
Nevertheless, the Company agrees that options granted to you in connection with
the Company’s IPO may be exercised by you until March 27, 2006.

          Insurance. Section 4.1 (i) of your Employment Agreement describes the
health, life and other insurance benefits the Company provides to you. The
Company will continue to provide those benefits to you, as well as Company-paid
annual physical examinations, through December 31, 2004, on the same basis it
provides those benefits to other senior executives. You will be entitled to take
over Company-paid term life insurance policies after December 31, 2004, and you
will be entitled to retiree health insurance benefits after December 31, 2004,
to the extent those benefits exist for other retirees.

          Other Matters. You may have the two Company computers which are in
your possession. The Company also will pay for legal advice you may reasonably
seek relating to your ability to trade in Company stock and, until December 31,
2004, it will reimburse you for the cost of maintaining the margin loan on
Company stock against which you have a loan as of the date of this letter.

In the interests of avoiding any future misunderstandings about the contents of
this letter or the Company’s obligations to you, and in recognition of the
benefits the Company is giving you beyond those to which you otherwise would be
entitled, the Company asks that you acknowledge below that the matters set forth
in this letter fully satisfy any rights you have under your Employment Agreement
or otherwise. Also, the Company asks that you waive any claim for any
consideration or benefit beyond that described in this letter.

Gerry, the Company thanks you for the valuable services you have rendered to it.

Very truly yours,

CENTURY ALUMINUM COMPANY

         
By
  /s/ Craig A. Davis    

 

--------------------------------------------------------------------------------

     

  Craig A. Davis    

The foregoing is acknowledged and agreed to this 15th day of October, 2003

/s/ Gerald A. Meyers


--------------------------------------------------------------------------------

Gerald A. Meyers

 